DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 were pending and were rejected in the previous office action. Claims 1 and 3-7 were amended and claim 2 was canceled. Claims 1 and 3-7 remain pending and are examined in this office action. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2019-105011 filed in Japan on 6/5/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Claim Objections: 
Applicant’s amendments to claims 5 and 6 have overcome the previous objections of claims 5 and 6. The previous objections are withdrawn. 
35 USC § 112(f):
Applicant requested that the previous § 112(f) be withdrawn in view of the amendments to claims 1-6 (pg. 5 of remarks filed 9/2/2021). The previous § 112(f) interpretation is removed by the examiner, as Applicant’s amendments to claims 1 and 3-6 clarify that all of the limitations 
35 USC § 112(b):
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 1-7 (pgs. 5-6 of remarks filed 9/02/2021) have been fully considered and they are persuasive. Applicant has amended claims 1 and 7 to address the limitations at issue in the previous § 112(b) rejection and clarify that it is “the first vehicle” (claim 1) and “the vehicle” (claim 7) that is designated as a delivery destination of a package. 
Therefore, the previous § 112(b) rejection of claims 1-7 is withdrawn. 
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-7 (pgs. 6-9 of remarks filed 9/02/2021) have been fully considered but they are not persuasive. The examiner notes that claim 2 is now canceled. 
Applicant first argues that claims 1 and 7 as amended are not broadly directed to a commercial interaction as put in the Office Action under Step 2A Prong One, and are instead directed toward a specific improvement in systems configured for delivering packages to individual recipients (pg. 6 of remarks). However, the examiner respectfully disagrees as nothing in the claims is sufficient to amount to an improvement in the functioning of a computer, or an improvement to any other technology or technical field in any of the manners described in MPEP 2106.05(a). “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” See MPEP 2106.05(a)(II). The claims (claim 1 as representative) require using a processor of a vehicle management apparatus to acquire information a position of a vehicle, acquire an 
Applicant further argues that the claims require a structural computer element (i.e. a processor) that precludes any reasonable interpretation of the claims as merely encompassing organizing human activity or mental processes and as such the claims amount to significantly more than the abstract idea (pgs. 6-7 of remarks). However, the examiner respectfully disagrees. The inclusion of a generic processor in the claims adds nothing more than an indication that the processor acts as a tool to apply the abstract idea (i.e. “apply it”) on a computer rather than anything that amounts to significantly more. See MPEP 2106.05(f) showing “[C]laims that Alice Corp.” Applicant’s specification at [0067]-[0068] does not provide any indication that the processor of the vehicle management apparatus is anything other than a generic computer processor being used to implement the abstract idea. Therefore applicant’s argument that the inclusion of a structural element (i.e. a processor) in the claims adds significantly more is not persuasive. 
Applicant similarly argues that contrary to the office action’s determination that the claims do not integrate the alleged judicial exception into a practical application under Step 2A Prong Two, claims 1 and 7 are directed toward an improvement in systems configured to direct package deliveries to individual recipients. However, the examiner respectfully disagrees that the claims are directed to improvements to the functioning of the computer itself or any other technology or technical field for the same reasons already discussed in detail above. Instead, as discussed above, the claims merely aim to apply the abstract idea (i.e. acquire information a position of a vehicle, acquire an instruction/action schedule of a recipient, and make a set of determination regarding where a reception of a package should take place and whether a vehicle to which the package was delivered should be moved) on a generic computer (i.e. a processor of a vehicle management apparatus of claim 1, or in the case of claim 7, no particular computer elements at all) and there is nothing in the claims indicating that the claimed subject matter is directed to improvements to the functioning of a computer itself or to any other technology or technical field. Directing package deliveries to individual recipients on a generic computer system is not a technological field, and if anything, only further supports that the claims are directed to an abstract idea (i.e. commercial interaction). 
Applicant next argues that the claims recite limitations which practically apply the judicial exception by integrating the judicial exception into an overall control scheme of conducting deliveries between a vehicle and a recipient similar to Example 40 of the January 2019 Update (pgs. 7-8 of remarks). However, the examiner respectfully disagrees that the claims integrate the abstract idea into a practical application under Step 2A Prong Two. First, Example 40 was described as being eligible because “the claim as a whole is directed to a particular improvement in collecting traffic data” which is specific to a particular technology or technical field (monitoring computer network traffic). In contrast, applicant’s claims are unrelated to network traffic and are instead focused on conducting deliveries between a vehicle and a recipient. Therefore, regardless of whether or not the claimed invention recites an improvement to the underlying abstract idea (i.e. a commercial interaction for conducting deliveries between a vehicle and a recipient including steps to acquire information a position of a vehicle, acquire an instruction/action schedule of a recipient, and make a set of determination regarding where a reception of a package should take place and whether a vehicle to which the package was delivered should be moved), the purported improvement is not an improvement to the functioning of a computer or to another technology or technical field.
Applicant further argues, similar to above, that the claims are eligible under Step 2B because claims 1 and 7 require an ordered transfer of specific data between a vehicle, recipient, and an apparatus to facilitate delivery a package to the recipient with the vehicle, where the apparatus directs the vehicle and adapts delivery by the vehicle based on an instruction, reception condition, or request to change a receiving location by the recipient, and also because the claims require a structural computer element which precludes any reasonable interpretation of the claims as merely encompassing mental processes or software elements, and as such the claims 
Therefore, the examiner maintains that claims 1 and 3-7 are ineligible under § 101.
Examiner’s Note: Applicant’s specification at paragraphs [0043]-[0044] discloses: “[0043] The vehicle management apparatus 10, after determining the reception location P7, changes the scheduled route R1 of the user U1 so as to go through the reception location P7 and generates a changed route R3, notifying the user terminal 121 of the change to the changed route R3 (S45). Furthermore, the vehicle management apparatus 10 transmits to the in-vehicle control unit 20 move planning data for moving the delivery destination vehicle 130 by automatic driving and issues to the in-vehicle control unit 20 a move instruction by automatic driving (S47). The move planning data is data for causing the delivery destination vehicle 130 to travel from the delivery location P3 to the reception location P7 along an automatic driving route R5. 
- 19 -[0044] The in-vehicle control unit 20, based on the move planning data that is transmitted from the vehicle management apparatus 10, executes automatic driving and causes the delivery destination vehicle 130 to travel to the reception location P7reception location P7 (349). The in-vehicle control unit 20 notifies the vehicle management apparatus 10 that the delivery destination vehicle 130 arrives at the reception location P7”
Should applicant wish to include, in claims 1 and 7, the above features along the lines of: transmitting move planning data to an in-vehicle control unit of the vehicle based on determining that the vehicle needs to be moved from the delivery location, and wherein the in-vehicle control unit, based on the move planning data that is transmitted from the vehicle management apparatus, causes the delivery destination vehicle to travel to the reception location – then such features when incorporated into the claims would be highly likely overcome the current § 101 rejection. 


35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-7 (pgs. 9-14 of remarks filed 9/02/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments. The examiner notes that claim 2 is now canceled. Please see the updated § 103 rejections of claims 1 and 3-7 below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
(Step 2A Prong One) Independent claims 1 and 7 recite limitations for acquiring a position of a first vehicle parked at a delivery location, wherein the first vehicle is designated as a delivery destination of a package; acquiring an instruction from a recipient of the package, or a reception condition including an action schedule of the recipient; determining, for a reception location of the package, a candidate capable of accommodating the first vehicle; and determining, based on whether the candidate for the reception location matches the reception condition or not, whether the first vehicle that has the package delivered is to be moved from the position acquired by the vehicle information acquirer, wherein when a request to change a receiving location of the package is received from the recipient after receiving a notification indicating that the delivery of the The limitations of independent claims 1 and 7 above are determined to recite an abstract idea for the reasons discussed in the continued Step 2A Prong One analysis below. 
 (Step 2A Prong One – Continued) Claims 1 and 7 recite processes for managing the delivery of a package using a vehicle based on the position of the vehicle that receives the package and a schedule of the recipient – which under the broadest reasonable interpretation, amounts to a commercial interaction (i.e. a process for managing package delivery to a recipient using a vehicle by acquiring information a position of a vehicle, acquiring an instruction/action schedule of a recipient, and making a set of determinations regarding where a reception of a package should take place and whether a vehicle to which the package was delivered should be moved). MPEP 2106.04(a)(2) specifies that commercial or legal interactions fall under the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the focus of the claimed functions is for a process that amounts to a commercial interaction, the limitations of claims 1 and 7 fall under the “certain methods of organizing human activity” grouping of abstract ideas. 
(Step 2A Prong Two) The additional elements of claims 1 and 7 do not integrate the judicial exception (i.e. abstract idea) into a practical application because the claims recite mere instructions to apply the judicial exception (i.e. abstract idea) using generic computers/computer components (i.e. “a vehicle management apparatus” including “a processor” which performs the functions of “a vehicle information acquirer,” “a condition acquirer,” “a candidate determining e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Claim 7 itself does not even include any additional elements to be considered beyond method steps for performing the commercial interaction (i.e. abstract idea) itself and merely recites the abstract idea while at best linking it to a particular field of use (wherein the reception of the package by the recipient occurs at a location of a vehicle). The claims do not improve upon any technology or any of the recited additional elements themselves, improve the functionality of any computer, or apply the abstract idea in any other meaningful way beyond generally performing the abstract idea steps using general purpose processing unit. “[C]laims that amount to nothing more than an instruction apply the abstract idea using a generic computer do not render an abstract idea eligible.” “[S]imply adding a general purpose computer or computer components after the fact to an abstract idea…does not integrate a judicial exception into a practical application or provide significantly more.” See MPEP 2106.05(f). Therefore, the claims do not recite anything that integrates the abstract idea into a practical application and are directed to an abstract idea 
(Step 2B) Claims 1 and 7 do not recite anything that amounts to significantly more than the recited abstract idea, whether the additional elements are considered alone or in an ordered combination. As mentioned above the claims recite mere instructions to apply the judicial exception (i.e. abstract idea) using generic computers/computer components (i.e. “a vehicle management apparatus” including “a processor” that functions as “a vehicle information acquirer,” “a condition acquirer,” “a candidate determining section” and “a determination section” of claim 1 which as per ¶ 0069 of applicant’s spec. merely amount to “a processing unit”) and claim 7, as it does not recite any additional elements, merely recites the abstract idea itself. The claims do not improve upon any technology or any of the recited additional elements themselves, improve the functionality of any computer, or add anything that otherwise amounts to significantly more to the claims. Mere instructions to apply the abstract idea on generic computer elements does not amount to an inventive concept or amount to significantly more (MPEP 2106.05(f)). Considering the additional elements above as an ordered combination does not alter the analysis above and does not add anything significance to the claims that is not already considered above. Therefore, independent claims 1 and 7 do not recite anything that amounts to significantly more than the abstract idea. 
(Dependent Claims 3-6) Dependent claims 3-6 do not alter the analysis above and remain directed to an abstract idea without reciting significantly more. Dependent claim 3 adds an additional step that further describes the abstract idea (“wherein the action schedule comprises a move destination to which the recipient moves and a time at which the recipient arrives or stays at the move destination, and the determination section determines to move the first vehicle when the recipient and the first vehicle can move to the candidate for the reception location without change of a destination of the recipient and a time at which the recipient arrives or stays at the destination e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” It is also of note that the courts have recognized “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as well-understood, routine, and conventional computer functions. See Symantec (utilizing an intermediary computer , TLI Communications LLC v. AV Auto. LLC (using a telephone for image transmission), OIP Techs., Inc., v. Amazon.com, Inc. (sending messages over a network), and buySAFE, Inc. v. Google, Inc. (computer receives and sends information over a network) and MPEP 2106.05(d)(II)(i). Dependent claim 6 adds an additional step that further describes the abstract idea (“…in response to receiving information…generates a move plan for moving the vehicle…”) but merely recites instructions to apply the additional abstract idea step using generic computer components (i.e. the vehicle move manager, which as is just a functional element of “the processor” above).  
Therefore, claims 1 and 3-7 are ineligible under § 101 as they are directed to an abstract idea without significantly more. 
Examiner’s Note: Applicant’s specification at paragraphs [0043]-[0044] discloses: “[0043] The vehicle management apparatus 10, after determining the reception location P7, changes the scheduled route R1 of the user U1 so as to go through the reception location P7 and generates a changed route R3, notifying the user terminal 121 of the change to the changed route R3 (S45). Furthermore, the vehicle management apparatus 10 transmits to the in-vehicle control unit 20 move planning data for moving the delivery destination vehicle 130 by automatic driving and issues to the in-vehicle control unit 20 a move instruction by automatic driving (S47). The move planning data is data for causing the delivery destination vehicle 130 to travel from the delivery location P3 to the reception location P7 along an automatic driving route R5. 
- 19 -[0044] The in-vehicle control unit 20, based on the move planning data that is transmitted from the vehicle management apparatus 10, executes automatic driving and causes the delivery destination vehicle 130 to travel to the reception location P7reception location P7 (349). The in-
Should applicant wish to include, in claims 1 and 7, the above features along the lines of: transmitting move planning data to an in-vehicle control unit of the vehicle based on determining that the vehicle needs to be moved from the delivery location, and wherein the in-vehicle control unit, based on the move planning data that is transmitted from the vehicle management apparatus, causes the delivery destination vehicle to travel to the reception location – then such features when incorporated into the claims would be highly likely overcome the current § 101 rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170330144 A1 to Wakim et al. (Wakim) in view of US 20170341747 A1 to Kline et al. (Kline). 

Claim 1: Wakim teaches: 
A vehicle management apparatus (Wakim: ¶ 0082-0086/Fig. 4, ¶ 0134-0138/Fig. 14 and ¶ 0148 Fig. 15 showing remote computer(s)/server(s) for implementing the system and managing mobile pickup unit vehicles), comprising: 
a processor, wherein the processor functions as ((Wakim: ¶ 0082-0083, ¶ 0135-0138, and ¶ 0148 showing at least one processor of the remote computer(s)/computer system/server(s), which as per at least ¶ 134 is “configured to implement one or more of the systems or processes described herein”): 
a vehicle information acquirer acquiring a position of a first vehicle parked at a delivery location (Wakim: ¶ 0086 showing “the central management system 426 may also receive tracking data (e.g., GPS) regarding the coordinates of the mobile pickup units. The GPS data may be utilized for various purposes, such as answering location status requests or for sending notifications regarding the current positions (e.g., during travel and/or at parking locations) of the mobile pickup units”; also see ¶ 0093 showing the mobile pickup unit sends a notification to the central management system including the parking location), 
wherein the first vehicle is designated as a delivery destination of a package (Wakim: ¶ 0073 showing the item is delivered to the mobile pickup unit; also see ¶ 0088 “where an item is to be delivered to the mobile pickup unit 200 after the mobile pickup unit 200 has already reached the user pickup area PA1”; and see ¶ 0101 showing “a carrier may travel to meet the mobile pickup unit (e.g., while the mobile pickup unit is on its way to a location and/or after the mobile pickup unit has arrived at a location and parked, etc.)”); 
a condition acquirer acquiring an instruction from a recipient of the package, or a reception condition including an action schedule of the recipient (Wakim: ¶ 0077 showing determining a travel area for each user can be based on a 0.25 mile range of the user’s travel path between leaving work at 5:00pm to arriving home at 5:30pm; ¶ 0089 showing travel areas for a number of users UA1-UA4 are determined); 
a candidate determining section determining, for a reception location of the package, a candidate capable of accommodating the first vehicle (Wakim: ¶ 0097 showing “a determination may be made that the mobile pickup unit 200 is to be moved to a parking location that is closer to the remaining user locations UL3 and UL4. As part of the relocation process, a new user pickup area PA2 may be determined (e.g., as representing an overlap of the user travel areas UA3 and UA4). Within the user pickup area PA2, a parking location PK2 may be found that is closer to the user locations UL3 and UL4 than the original parking location PK1”; also see ¶ 0129-0130 showing the new user pickup area is “determined where the remaining user travel areas overlap”); and
a determination section determining, based on whether the candidate for the reception location matches the reception condition or not, whether the first vehicle that has the package delivered is to be moved from the position acquired by the vehicle information acquirer (Wakim: ¶ 0097 showing “a determination of when a mobile pickup unit 200 is to be relocated may be performed at specified times” and showing wherein the mobile pickup unit remains at the parking location PK1 for a specified time, but a determination is then made that the mobile pickup unit 200 is to be moved to a parking location that is closer to the remaining user locations, “PK2”; and ¶ 0098 showing the mobile pickup unit was relocated to the new parking location PK2),

With respect to the limitation: 
wherein when a request to change a receiving location of the package is received from the recipient after receiving a notification indicating that the delivery of the package to the first vehicle, at the delivery location, has been completed, the processor determines whether the first vehicle needs to be moved from the delivery location based on the reception condition, 
Wakim teaches the recipient receiving a notification indicating that the delivery of the package to the first vehicle at parking location has been completed (Wakim: ¶ 0079 “after the mobile pickup unit has parked, a notification may be sent to the user which indicates the parking location…The user may also be provided with an access code for retrieving the ordered item from  a request to change a receiving location of the package being received from the recipient. However, Kline teaches changing a location to which a vehicle is relocated to in response to a request from a recipient to change a receiving location of the package (Kline: ¶ 0030-0034) and after a notification is received by the recipient (Klein: ¶ 0028-0029). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included changing the reception location in which the recipient receives the package in response to a request from the recipient of Kline in the delivery system of Wakim (such that the combined teachings of Wakim/Kline would have rendered obvious determining whether the vehicle should move from the first location to another reception location in response to a request from the recipient received after the recipient has received a notification regarding the delivery) with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “the recipient may have originally believed they would be at home (e.g. residence 203) but had to stay late at work (e.g. building 204) and therefore will not be at the residence 203 at the 

Wakim, as modified above, further teaches: 
and when it is determined that the first vehicle needs to be moved from the delivery location, determines a new receiving location corresponding to the action schedule of the recipient (Wakim: ¶ 0097 and ¶ 0129-0130 showing when it is determines that the mobile unit is to be moved from the first parking location, determining a new parking location, i.e. receiving location, that is closer to the travel areas of the remaining recipients; which as per ¶ 0077 the user travel areas correspond to the action schedule of the recipient)

Claim 3: Wakim/Kline teach claim 1. Wakim, as modified above, further teaches: 
wherein the action schedule comprises a move destination to which the recipient moves and a time at which the recipient arrives or stays at the move destination (Wakim: ¶ 0077 showing user action schedule indicating user leaves work at 5pm and arrives home at 5:30pm), 
and the determination section determines to move the first vehicle when the recipient and the first vehicle can move to the candidate for the reception location without change of a destination of the recipient and a time at which the recipient arrives or stays at the destination that are included in the action schedule (Wakim: ¶ 0097 and ¶ 0129-0130 

Claim 4: Wakim/Kline teach claim 1. Wakim, as modified above, further teaches: 
wherein the processor functions as a move manager that notifies the first vehicle to move the first vehicle to the determined new receiving location when the determination section determines to move the first vehicle (Wakim: ¶ 0130 showing the mobile pickup unit is directed to relocate to the second location, i.e. the new receiving location, following determination to move the mobile pickup unit); 
and a notification section notifying the recipient of addition of the new receiving location, as a new via point of the recipient, to the action schedule (Wakim: ¶ 0029, ¶ 0086, ¶ 0098 ¶ 0125, ¶ 0130 showing notification is provided to recipients of the relocation of the mobile unit from the first location to a second location for reception of the item by the users)

Claim 6: Wakim/Kline teach claim 4. With respect to the limitation: 
wherein the vehicle move manager, in response to receiving information indicating an acceptance of the notification by the recipient, generates a move plan for moving the first vehicle from the delivery location to the new receiving location
Wakim teaches wherein the vehicle move manager, i.e. processor, generates a move plan to move the first vehicle from the first location, i.e. delivery location, to the new location 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the requirement of approval of the change information sent to the recipient in order to direct the vehicle to the new receiving location of Kline in the delivery system of Wakim/Kline with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above.

Claim 7: See the rejection of claim 1 above reciting analogous limitations. Wakim further teaches a vehicle management method (Wakim: ¶ 0020, ¶ 0032, ¶ 0156).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170330144 A1 to Wakim et al. (Wakim) in view of US 20170341747 A1 to Kline et al. (Kline), and further in view of US 20190043001 A1 to Woulfe et al. (Woulfe).

Claim 5: Wakim/Kline teach claim 4. With respect to the following limitation, while Wakim teaches the notification of the change in location for the mobile pickup unit as seen in claim 1 above, Wakim/Kline do not explicitly teach the following. However, Woulfe teaches: 
wherein the notification section transmits information for setting the via point on a guidance route to a navigation device equipped in a second vehicle which the recipient gets in and is different from the first vehicle (Woulfe: ¶ 0042 showing receiving vehicle that the recipient is being transported in with navigation module; also see Fig. 3, ¶ 0063-0067, ¶ 0066 in particular “the en route delivery scheduling service 102 is configured to determine one or more product acquisition options having alternate routes and transmit at least some of the route data 118(1) to the client computing device 104 within the product-acquisition options”, and as per ¶ 0042 “The receiving vehicle 106 may include a navigation module 136 to provide real-time navigation instructions to guide the receiving vehicle 106 based on the route data 118(1)”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the route data including the rendezvous location of Woulfe in the delivery system of Wakim/Kline with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “people typically are forced to choose between the inconvenience of physically going to a source for the product or continuing directly to their destination without obtaining the product” (Woulfe: ¶ 0002) and “thus eliminate the need for people that desire a product while traveling between locations to choose between the first inconvenient option of “picking-up” the product at a source of the product (which increases travel time) or the second inconvenient option of going without the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628